DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-7, 11-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Burns et al. (“Burns”, US 9,361,011) in view of Hada (US 2016/0165142).

Regarding claim 1, Burns discloses an information processing apparatus (504), comprising: 
a display unit (Burns: a display 1202, see figs. 12A-12E and col. 46, line 33); and 
(802) configured to: 
control display of an image, captured by at least one imaging device, in a captured image display region, wherein the captured image display region is a part of the display unit (Burns: see fig. 12A and col. 46, lines 42-45, wherein controlling display of video stream or video clip, captured by associated camera, in a video region 1206, wherein the video region 1206 is a part of the display 1202); 
control display of first information related to the at least one imaging device, in a captured image hiding region (Burns: see fig. 12A and col. 47, lines 8-9, in which controlling display of camera on/off switch 1298 in an upper region), wherein 
the captured image hiding region is a part of the display unit (Burns: see fig. 12A, noted that, the upper region is a part of the display 1202), and 
the captured image hiding region is different from the captured image display region (Burns: see fig. 12A, wherein the upper region is different from the video region 1206 );  
detect an off-state of a microphone in the at least one imaging device (Burns: see fig. 12A and col. 46, lines 59-61, wherein detecting an disable state of a microphone in the associated camera); and
control display of second information, related to the at least one imaging device, in the captured image display region based on the detected off-state of the microphone in the at least one imaging device (Burns: see fig. 12A and col. 46, lines 59-61, in which controlling display of disable state of the microphone, related to the associated camera, in the video region 1206 based on the detected disable state of the microphone in the camera), wherein
(Burns: see fig. 12A and col. 46, lines 59-61, col. 47, lines 8-9, the disable state of the microphone is displayed based on the displayed of on/off switch 1298 of the camera), 
the second information is superimposed on the captured image (Burns: see fig. 12A, in which the enable/disable state of microphone is super imposed on the video region 1206), and Page 2 of 13Application No. 15/781,947 Reply to Office Action of February 23, 2021 
Burns does not explicitly disclose that a display frequency of the second information is lower than a display frequency of the first information.
However, Hada teaches that a display frequency of the second information is lower than a display frequency of the first information (Hada: see fig. 8 and par. [0082], in which a display frequency of the frame 804 as touching of user is lower than a display of frequency of “F8.0”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teaching of Hada with the system/method of primary reference to include that a display frequency of the second information is lower than a display frequency of the first information.
One would have been motivate to get more attention of the user when something is happening. 

Regarding claim 2, Burns in the combination with Hada discloses the information processing apparatus according to claim 1, wherein the first information is information related to an operation state of the at least one imaging device (Burns: see fig. 12A and col. 47, lines 8-9, wherein on/off switch 1298 is information related to an operation state of the camera).
(Hada: see fig. 8 and par. [0082], wherein the information F8.0 displayed constantly).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teaching of Hada with the system/method of primary references to include that the first information is displayed constantly.
One would have been motivate to have that the important information is always displayed.

Regarding claim 4, Burns in the combination with Hada discloses the information processing apparatus according to claim 1.
Hada further teaches that an operation state of the at least one imaging device is one of a state or setting related to a capture of the image by the at least one imaging device (Hada: see fig. 8 and par. [0082], wherein an operation state of the camera 200 is F8.0 related to a capture of the image by the camera 200).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teaching of Hada with the system/method of primary references to include that an operation state of the at least one imaging device is one of a state or setting related to a capture of the image by the at least one imaging device.
One would have been motivate to make easier for user in controlling parameters when capturing image. 


Regarding claim 5, Burns in the combination with Hada discloses the information processing apparatus according to claim 1, wherein the CPU is further configured to communicate with the at least one imaging device (Burns: see fig. 12A and col. 46, lines 50-53, wherein the client device 504 communicate with the associated camera).

Regarding claim 6, Burns in the combination with Hada discloses the information processing apparatus according to claim 5, wherein the CPU is further configured to control an operation of the at least one imaging device based on communication with the at least one imaging device (Burns: see fig. 8A, and col. 30, lines 52-57, in which the user interface 810 controls an operation of the camera such as gesture capturing camera based on communication with the camera).

Regarding claim 7, Burns in the combination with Hada discloses the information processing apparatus according to claim 1, further comprising the at least one imaging device (Burns: the associated camera, see col. 46, line 61).

Regarding claim 11, Burns in the combination with Hada discloses the information processing apparatus according to claim 1, wherein 
the CPU is further configured to: 
control display of a plurality of captured image hiding regions on the display unit (Burns: see fig. 12A, wherein controlling display of a plurality of region of displaying 1298, 1296 on the display 1202); and 
(Burns: see fig. 12A, in which controlling display of a plurality of pieces of information such as zoom magnification 1212, live icon 1296, and the plurality of these information is associated with the camera in the mode on or off).

Regarding claim 12, Burns in the combination with Hada discloses the information processing apparatus according to claim 11.  
Hada further teaches that the CPU is further configured to control display of information corresponding to one of a first state or setting related to a capture of the image, in a first set of captured image hiding regions of the plurality of captured image hiding regions (Hada: see figs. 3, 8 and par. [0082], wherein the display control unit 301 controls display of information corresponding to a first state of F8.0 related to a capture of the image, in a first set F8.0, ISO of captured image hiding regions of the plurality of captured image hiding regions located in the top and bottom of the live view image 801).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teaching of Hada with the system/method of primary references to include that the CPU is further configured to control display of information corresponding to one of a first state or setting related to a capture of the image, in a first set of captured image hiding regions of the plurality of captured image hiding regions.
One would have been motivate to make easier for user in controlling parameters of capturing image when the information of parameters is displayed.  

Regarding claim 13, Burns in the combination with Hada discloses the information processing apparatus according to claim 12.
Hada further teaches that the CPU is further configured to control display of information corresponding to a second state related to the capture of the image in a second set of captured image hiding regions of the plurality of captured image hiding regions, and the second state is different from the first state (Hada: see figs. 3, 8 and par. [0082], in which the display control unit 301 controls display of information corresponding to a second state relating to change a reference numeral 802 which is changing the image capture parameter such as F number, ISO number… as a second set of captured image hiding regions of the plurality of captured image hiding regions, and of course the second state is different from the first state with different F number, ISO number …).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teaching of Hada with the system/method of primary references to include that the CPU is further configured to control display of information corresponding to a second state related to the capture of the image in a second set of captured image hiding regions of the plurality of captured image hiding regions, and the second state is different from the first state.
One would have been motivate to make easier for user in controlling plurality of parameters of capturing image when the information of parameters is displayed.  



Regarding claims 16-17, claims 16-17 recite the similar subject matter as previously discussed in claim 1. In addition, a non-transitory computer readable medium is found in col. 30, line 44 of Burns. 

Regarding claim 18, claim 18 recites the similar subject matter as previously discussed in claims 1 and 5. In addition, the limitation “one imaging device configured to capture an image” is found in fig. 9B of Burns reference.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Burns et al. (“Burns”, US 9,361,011) in view of Hada (US 2016/0165142) and further in view of Holaso (US 2016/0048312).

Regarding claim 3, Burns in the combination with Hada discloses the information processing apparatus according to claim 1.
Burns in the combination with Hada does not explicitly disclose that the second information is related to a capture of the image by the at least one imaging device.
However, Holaso teaches that the second information is related to a capture of the image by the at least one imaging device (Holaso: see fig. 15 and par. [0052], wherein the temperature warning is related to capture of the image by the surveillance camera).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Holaso with the system/method of primary reference to include detecting an anomaly and display that information.


Regarding claim 8, Burns in the combination with Hada discloses the information processing apparatus according to claim 1. 
Burns in the combination with Hada does not explicitly disclose that the CPU is further configured to control the display of the second information related to the at least one imaging device based on a transition of an operation state of the at least one imaging device from a standard state to a non-standard state of the at least one imaging device, wherein operation of the at least one imaging device has an anomaly in the non-standard state.
On the other hand, Holaso teaches that the CPU is further configured to control the display of the second information related to the at least one imaging device based on a transition of an operation state of the at least one imaging device from a standard state to a non-standard state of the at least one imaging device, wherein operation of the at least one imaging device has an anomaly in the non-standard state (Holaso: see fig. 15 and par. [0052], wherein the temperature warning is displayed related to the surveillance camera based on a transition of an operation state of the surveillance camera from not displaying the temperature warning to displaying the temperature warning, wherein displaying the temperature warning of the surveillance camera in the non-standard state. The Examiner broadly interprets that the surveillance camera displays the temperature warning which is the non-standard state).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Holaso with the 
One would have been motivated to assist the system to recognize when the anomaly happened. 

Claims 9-10, 14-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Burns et al. (“Burns”, US 9,361,011) in view of Hada (US 2016/0165142) and further in view of Okamoto (US 2016/0248964).

Regarding claim 9, Burns in the combination with Hada discloses the information processing apparatus according to claim 1.
Burns in the combination with Hada does not disclose that the CPU is further configured to control the display of the first information and the second information in the captured image display region, the second information is associated with each of a plurality of imaging devices, and the first information is associated with the at least one imaging device, based on a state of each of the plurality of imaging devices.
On the other hand, Okamoto teaches that the CPU is further configured to control the display of the first information and the second information in the captured image display region, the second information is associated with each of a plurality of imaging devices, and the first information is associated with the at least one imaging device, based on a state of each of the plurality of imaging devices (Okamoto: see the upper right of fig. 5 and par. [0083], wherein the whole area displayed icon 10A/10B/10C and each icon 10A or 10B or 10C located in the captured image display region, each icon 10A or 10B or 10C is associated with each of a plurality of imaging devices 200A/200B/200C, and the whole area displayed icon 10A/10B/10C is associated with each imaging device 200A/200B/200C, based on a state of each of the plurality of imaging devices 200A/200B/200C such as the background of the display area of the GUI 10B to be opaque when receiving an image from the imaging device).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Okamoto with the system/method of primary references to include the CPU is further configured to control the display of the first information and the second information in the captured image display region, the second information is associated with each of a plurality of imaging devices, and the first information is associated with the at least one imaging device, based on a state of each of the plurality of imaging devices 
One would have been motivated to have a plurality of cameras controlled and status displayed by the information processing device. 

Regarding claim 10, Burns in the combination with Hada and Okamoto discloses the information processing apparatus according to claim 9.
Hada further teaches that the CPU is further configured to control the display of the first information in the captured image hiding region (Hada: see fig. 8 and par. [0082], in which information such as F8.0, ISO related to the camera 200 is displayed in a captured image hiding region).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Okamoto with the 
One would have been motivated to easier for user in controlling plurality of parameters of capturing image when the information of parameters is displayed.  

Regarding claim 14, Burns in the combination with Hada discloses the information processing apparatus according to claim 1.
Burns in the combination with Hada does not disclose that: 
an input button configured to accept a manipulation on the display unit in a determined direction; and 
a housing configured to hold the display unit and the input button such that the display unit is positioned close to the input button, wherein 
the CPU is further configured to control display of display information corresponding to a manipulating direction of the input button, and 
the display information is displayed in a portion of the captured image display region positioned close to the input button, based on a display state of the display unit.

However, Okamoto teaches that an input button configured to accept a manipulation on the display unit in a determined direction; and a housing configured to hold the display unit and the input button such that the display unit is positioned close to the input button, wherein the CPU is further configured to control display of display information corresponding to a manipulating direction of the input button, and the display information is displayed in a portion of the captured image display region positioned close to the input button, based on a display state (Okamoto: see fig. 5 and par. [0041], [0083], wherein an input button106 accepts the manipulation on a display unit 110 in a determined direction; and the information processing device 100 holds the display unit 110 and the input button 106 such that the display unit 110 is positioned close to the input button 106, wherein the display control unit 108 controls display of display information corresponding to a manipulating direction of the input button 106, and the display information is displayed on a portion of the captured image display region positioned close to the input button106, based on a display state of the display unit 110).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Okamoto with the system/method of primary references to include the input button.
One would have been motivated to choose which image capturing device to perform image processing from the plurality of the image capturing devices by the input button. 

Regarding claim 15, Burns in the combination with Hada and Okamoto discloses the information processing apparatus according to claim 14.
Okamoto further teaches that the CPU is further configured to control the display of the display information in the captured image display region such that the manipulating direction, of the input button, substantially matches with a direction indicated by the display information displayed in the captured image display region (Okamoto: see fig. 5 and par. [0041], [0083], wherein the display control unit 108 controls the display of the display information in the captured image display region such that the manipulating direction as the icon 10B to be opaque, of the input button 106, substantially matches with a direction indicated by the display information as icon 10A/10B/10C displayed in the captured image display region).


Regarding claim 19, Burns in the combination with Hada discloses the information processing system according to claim 18. 
Hada further teaches comprising one imaging device, wherein the CPU is further configured to control the display of the first information in the captured image hiding region (Hada: see figs. 1A, 8 and par. [0082], wherein comprising a camera 200 the display control unit 301 controls display of the information such as F8.0 in the captured image hiding region).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teaching of Hada with the system/method of primary references to include that the CPU is further configured to control the display of the first information in the captured image hiding region.
One would have been motivate to make easier for user in controlling parameters of capturing image when the information of parameters is displayed.  
Burns in the combination with Hada does not disclose comprising a plurality of imaging devices, and the first information for each of the plurality of imaging devices, based on one of a state or setting of each of the plurality of imaging devices.
Nevertheless, Okamoto teaches comprising a plurality of imaging devices, and the first information for each of the plurality of imaging devices, based on one of a state or setting of each of the plurality of imaging devices (Okamoto: see the upper right of fig. 5 and par. [0083], wherein a plurality of imaging devices 200A/200B/200C and the whole area displayed icon 10A/10B/10C is for each of the plurality of imaging devices 200A/200B/200C, based on one of a state of each of the plurality of image devices).

One would have been motivated to have a plurality of cameras controlled and status displayed by the information processing device. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAN T H NGUYEN whose telephone number is (571)272-3452.  The examiner can normally be reached on M-F 8AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAN T NGUYEN/Patent Examiner, Art Unit 2697             


/LIN YE/Supervisory Patent Examiner, Art Unit 2697